Order entered July 23, 1969, denying petitioner-appellant’s motion to quash subpoena, unanimously reversed on the law, without costs or disbursements, and the motion remanded to Part XXX, Supreme Court, New York County, for consideration on the merits. While the motion should, it is true, have been brought in Part XXX in the first instance (Supreme -Court, New York and Bronx County Rules, Rule III; 22 NYCRR 660.3), it should have been transferred by Special Term to the appropriate part. -Concur —■ Stevens, P. J., Capozzoli, Tilzer, McGivern and Markewieh, JJ.